Citation Nr: 0117760	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision issued in 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
veteran's claim for a rating in excess of 30 percent for his 
service-connected PTSD.

In a July 1999 statement, the veteran's representative 
stated: "the veteran's PTSD and depression lend themselves to 
the veteran's unemployability."  An August RO decision, which 
denied entitlement to a total disability rating based on 
individual unemployability (TDIU) was based on a 30 percent 
rating for PTSD, is not final.  In light of the Board's 
decision here granting a 70 percent rating for PTSD, the 
issue of entitlement to a TDUI is referred to the RO for 
appropriate action.  See Roberson v. Principi, No. 00-7009, 
2001 U.S. App. LEXIS 10896 (Fed. Cir. May 29, 2001).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood; it is not manifested by total social and 
occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The Board is satisfied that 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this connection, it is 
apparent that the RO notified the claimant and his 
representative of the medical evidence needed to substantiate 
the claim in the April 1999 statement of the case and the 
August 2000 supplemental statement of the case, and the Board 
finds that the December 1998 and November 1999 VA examination 
and VA treatment reports, which evaluated the status of the 
veteran's disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran served in the Republic of Vietnam from August 
1967 to September 1968.  A January 1993 Social Security 
Administration (SSA) decision referred to a history of 
military service in Vietnam, which appeared to have resulted 
in development of occasional periods of anxiety, nightmares 
and suicidal thoughts.  The SSA found that the veteran had a 
diagnosis of PTSD, delayed onset, along with diagnoses of 
depression and anxiety and tendency to somatize psychological 
disturbances and recommended treatment, including psychiatric 
and/or psychological counseling for his mental problems.  The 
veteran was granted service connection for PTSD by a 
September 1993 rating decision and was assigned a 30 percent 
disability rating, effective February 1993.  This rating has 
remained unchanged.

VA outpatient treatment records from January 1997 to July 
1998 show that the veteran was seen every six months for 
complaints of irritability, sleep problems, tiredness, 
increased depression, and long-term memory difficulties 
related to his PTSD.  VA physicians prescribed nefazodone for 
sleeping difficulties and diagnosed the veteran with PTSD and 
chronic fatigue by history.  A July 1998 record notes a 
Global Assessment of Functioning (GAF) score of 55.  (See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.)

At a December 1998 VA PTSD examination, the veteran reported 
problems with depression, nervousness, nightmares, sleeping, 
staying awake, appetite, excessive anger, irritation, making 
decisions, guilt feelings and crying spells and poor 
concentration.  He stated that his wife indicates that he 
yells and thrashes around and tears the bed apart, when he 
has his nightmares, which happen several times a week.  The 
veteran does not drive any distance by himself because of 
memory problems.  He works in an upholstery shop with his 
wife that they have at home but tires easily and is able to 
work only in short bursts.  The veteran had married once for 
26 years and reported that his marriage has gone pretty well.  
The only mental health services he received were medications 
with med checks about once every six weeks.  The veteran has 
never had outpatient therapy.   He reported going out to 
dinner with his wife or friends occasionally and babysitting 
his granddaughter once a week.  On examination, the veteran 
was dressed casually and was open, cooperative, oriented and 
well groomed.  His speech was clear with good ability to 
express himself; his affect was sad; and his mood was 
slightly depressed.  Thinking was spontaneous and logical but 
slow.  He had trouble organizing his thoughts, was often off 
track or lost his train of thought.  Thought content was 
notable for suicidal ideation without plan or intent.  
Relationships with others were good but infrequent.  
Reasoning skills indicated a capacity for abstract thinking.  
Judgment was good and insight was fair.  Intellectual 
functioning was estimated to be in the high average range.  
The diagnosis included chronic PTSD and major depressive 
episode, single, moderate.  The veteran's GAF scores were: 55 
due to PTSD, 52 due to depression, and 48 total.

VA treatment records from October 1998 to October 1999 show 
treatment primarily for other disorders.  A January 1999 
record indicates that the veteran's mother had passed away 
from heart problems and the veteran's speech was noted to be 
clear and alert.  The assessment included PTSD.

At a November 1999 VA PTSD examination, the veteran presented 
a picture of painful and disabling PTSD.  He reported 
suffering from poor concentration and focus, intrusive 
memories, sleep difficulties, increased anger, irritability 
and impatience, frequent combat-related nightmares, and 
distress when exposed to stimuli reminding him of combat 
experiences.  The veteran avoided situations that he knew 
would cause him difficulty, leading to a generalized social 
avoidance and feelings of being emotionally walled-off, 
numbed and detached from almost everyone.  He indicated some 
amnesia for some aspects of his combat experiences and a 
massive loss of interest in previously pleasurable 
activities.  The veteran complained of constant anxiety and 
depression, hypervigilance, episodic headaches, and fairly 
frequent suicidal ideation.  He was pessimistic and resigned 
about his future.  The veteran indicated that he received 
treatment from the VA, which had prescribed an anti-
depressant.  The veteran had not worked since 1989 due to 
increasing physical limitations.  On examination, the veteran 
was alert, oriented and cooperative.  His affect was blunted 
and he appeared depressed.  The veteran's thoughts were clear 
and goal-oriented and there was no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact, 
although the veteran described difficulty with concentration 
and focus because of intrusive memories and anxiety.  Even 
though the veteran described continued suicidal ideation, he 
had no current plan or intent.  The diagnoses included 
chronic and severe PTSD and social isolation.  The veteran's 
GAF score was 35, indicating major impairment in all areas 
including social, occupational and interpersonal 
relationships.  The examiner added that he believed that the 
veteran's depression symptoms were aspects of his PTSD and 
that his PTSD symptoms alone warranted the above GAF score.

According to the regulations, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  

The veteran's PTSD is rated at 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that diagnostic code a 
rating of 30 percent is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is assigned if there is 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Board concludes that the veteran's symptomatology 
warrants a 70 percent rating, but no higher.  The Board notes 
that the veteran's GAF scores were 55 and 35 at his December 
1998 and November 1999 VA PTSD examinations, respectively, 
and was 55 in a July 1998 outpatient treatment record.  The 
Board observes that a GAF score of 41-50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See DSM-IV.

The Board realizes that a GAF score is not determinative by 
itself.   However, the November 1999 examination report 
revealed a rather dramatic increase in symptoms such as 
anger, irritability, impatience, poor concentration and focus 
and continuing suicidal ideation with a GAF score of 35, 
denoting significant impairment.  While the December 1998 VA 
PTSD examination showed a GAF score of 55, the VA examiner 
commented that the veteran's PTSD was manifested by 
nightmares, an inability to recall important aspects of his 
trauma, distress when exposed to similar situations, 
restricted affect, sleep disturbance, anger outbursts, and 
concentration problems.  At the November 1999 examination, 
the veteran reported suffering from poor concentration and 
focus, intrusive memories, sleep difficulties, increased 
anger, irritability and impatience, frequent combat-related 
nightmares, and distress when exposed to stimuli reminding 
him of combat experiences.  He avoided situations that he 
knew would cause him difficulty, leading to a generalized 
social avoidance and feelings of being emotionally walled-
off, numbed and detached from almost everyone.  The veteran 
indicated some amnesia for some aspects of his combat 
experiences and a massive loss of interest in previously 
pleasurable activities.  He complained of constant anxiety 
and depression, hypervigilance, episodic headaches, and 
fairly frequent suicidal ideation.  Thus, the overall 
disability picture is more consistent with severe social and 
industrial impairment.  In light of the above, it is the 
decision of the Board that an increased rating of 70 percent 
is warranted.  

However, a 100 percent rating is not warranted as the medical 
evidence overall does not show the criteria for a rating in 
excess of 70 percent.  That is, there is no medical evidence 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives or 
own name.  In particular, the Board notes that the November 
1999 examination report noted that the veteran had no 
delusions or hallucinations.  On examination, the veteran was 
cooperative and alert.  His cognitive abilities were grossly 
intact.  His thoughts were clear and goal-oriented.  Although 
the veteran described continued suicidal ideation, he had no 
plan or intent.  As such, the evidence when considered in its 
totality does not present a picture of impairment for a 100 
percent rating as contemplated by the rating criteria.
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
necessitated hospitalization.  The veteran has not been 
hospitalized and the record reflects that the veteran left 
his last position because of his chronic fatigue syndrome and 
fibromyalgia, not due to his PTSD.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

